                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

STRIKE 3 HOLDINGS, LLC,

            Plaintiff,

v.                                  Case No:       2:19-cv-200-FtM-29MRM

JOHN     DOE,         subscriber
assigned      IP         address
73.23.196.255,

            Defendant.


                                    ORDER

       This matter comes before the Court on plaintiff’s Notice of

Voluntary Dismissal Without Prejudice of John Doe (Doc. #11) filed

on June 14, 2019.       No answer or motion for summary judgment has

been    filed   by   defendant   therefore     a    voluntary   dismissal    is

appropriate.

       Accordingly, it is now

       ORDERED AND ADJUDGED:

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), this action is

DISMISSED   without    prejudice.     The    Clerk     shall    terminate   all

previously scheduled deadlines and pending motions, and close the

file.

       DONE and ORDERED at Fort Myers, Florida, this               14th     day

of June, 2019.




Copies to: Parties of record
